PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,943,317
Issue Date: March 09, 2021
Application No. 15/178,355
Filing or 371(c) Date: June 09, 2016
Attorney Docket No. RELO-0001.US01  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
January 22, 2021, to revive the above-identified application.  

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before January 21, 2021, as required by the Notice of Allowance and Fee(s), mailed October 21, 2020.  Accordingly, the application became abandoned by stature on January 22, 2021.

The Office did not mail a Notice of Abandonment.  The above name application was issued Patent No 10,943,317 on March 09, 2021.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) Part B- Fee(s) Transmittal Sheet and the Issue Fee of $600.00, (2) the petition fee of $1,050 set forth in 37 CFR 1.17(m), and (3) a proper statement of unintentionally delay.  

Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.  The gap in prosecution is being closed by this decision and the application is restored to patented status.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET